Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 208







State of North Dakota, 		Plaintiff and Appellee



v.



Andrew Neal Klamm, 		Defendant and Appellant







No. 20130136







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Sonja Clapp, Judge.



AFFIRMED.



Per Curiam.



Faye A. Jasmer, Assistant State’s Attorney, and Jared J. Wall, under the Rule on Limited Practice of Law by Law Students, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; submitted on brief.



David C. Thompson, 321 Kittson Avenue, P.O. Box 5235, Grand Forks, N.D. 58206-5235, for defendant and appellant.

State v. Klamm

No. 20130136



Per Curiam.

[¶1]	Andrew Klamm appeals from a judgment entered after the district court denied his motion to suppress evidence and he entered a conditional guilty plea to driving under the influence.  Klamm argues law enforcement stopped his vehicle without reasonable suspicion he was violating the law.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding law enforcement had reasonable suspicion to make the stop.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner